   Case: 1:19-cv-03000-JRA Doc #: 6 Filed: 06/17/20 1 of 2. PageID #: 69




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Thomas J. Savoca,                            )        CASE NO. 1:19 CV 3000
                                             )
               Plaintiff,                    )        JUDGE JOHN R. ADAMS
                                             )
        v.                                   )
                                             )        MEMORANDUM OF OPINION
United States Department of Justice, et al., )        AND ORDER
                                             )
               Defendants.                   )


       This is another pro se case filed by plaintiff Thomas Savoca in which he complains he did not

receive all discovery in his federal criminal cases, and seeking to compel discovery. (See Doc. No.

1.) He filed this action against the United States Department of Justice, the Executive Office of the

United States Attorney, and the Federal Bureau of Investigation. This Court has already dismissed

a prior civil action Savoca filed seeking to compel “exculpatory evidence” in connection with a

federal criminal case under the Freedom of Information Act (FOIA). See Savoca v. Wilson, et al.,

No. 1: 19 CV 14 (N.D. Ohio June 4, 2019). The Court found that Savoca’s allegations did not

support a plausible claim under FOIA or otherwise, and that his action was merely attempt to re-

argue his criminal case.

       The Court finds that this action must likewise be summarily dismissed. Federal district courts
   Case: 1:19-cv-03000-JRA Doc #: 6 Filed: 06/17/20 2 of 2. PageID #: 70



are required under 28 U.S.C. § 1915A to screen all complaints in which a prisoner seeks redress

from governmental entities, and to dismiss before service any such action that the court determines

is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470-71

(6th Cir. 2010).

       Savoca’s allegations do not plausibly suggest he has any valid federal civil claim against any

defendant to compel evidence in connection with his closed criminal cases. See Lillard v. Shelby

Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996) (a court is not required to accept summary

allegations or unwarranted conclusions in determining whether a complaint states a claim for relief).

                                            Conclusion

       Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915A. Savoca’s motions

to proceed in forma pauperis (Doc. No. 2) and for authorization to review evidence (Doc. No.

4) are both denied as moot. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



Date: 6/16/2020                                 /s/ John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE




                                                 2
